DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujie et al WO 2011/071117-A1 (an English translation has been provided for reference).
Regarding claim 1, Fujie et al discloses an addition-curing silicone resin for producing a heat-shielding film, comprising: organopolysiloxane, the organopolysiloxane including a combination of a plurality of units including at least a R1SiO3/2 unit as a T unit, a R2R3SiO2/2 unit as a D unit, and a R4R5R6SiOw2 unit as a M unit, R1 to R6 being aliphatic hydrocarbon or hydrogen in each unit, and a molar ratio of the T unit, the D unit, and the M unit among all structural units being T: 33.3 mol% to 71.4 mol%, D: 7.0 mol% to 42.9 mol%, and M: 11.1 mol% to 42.9 mol%. See pages 3-5 and 7 of the translation.

Regarding claim 2, Fujie et al discloses wherein the molar ratio of the T unit, the D unit, and the M unit among all structural units of the organopolysiloxane is T: 40 mol% to 62.9 mol%, D: 17.8 mol% to 34.3 mol%, and M: 15.0 mol% to 34.3 mol%. See pages 3-5 and 7 of the translation.

Regarding claim 3, Fujie et al discloses wherein the D unit or the M unit among all structural units of the organopolysiloxane contains an addition-curing reaction group as an atom group reacting in addition-curing reaction. See pages 3-5 and 7 of the translation.

Regarding claim 4, Fujie et al discloses wherein the D unit or the M unit includes a first type in which a vinyl group as the addition-curing reaction group is bound directly to a silicon atom, and a second type in which a hydrogen atom reacting with the vinyl group is bound directly to a silicon element, and a blending ratio of the first type and the second type as First Type: Second Type is 1:1. See pages 3-5 and 7 of the translation.

Regarding claim 5, Fujie et al discloses wherein any of R1 to R6 other than the vinyl group and the hydrogen atom is a methyl group bound directly to a silicon atom. See pages 3-5 and 7 of the translation.

Regarding claim 6, Fujie et al discloses a method for forming a heat-shielding film on an inner surface of a combustion chamber of an engine by means of the addition-curing silicone resin of claim 1. See pages 3-5 and 7 of the translation.

Regarding claim 7, Fujie et al discloses heat-shielding film formed of addition-curing silicone resin containing organopolysiloxane, the organopolysiloxane including a combination of a plurality of units including at least a RiSiO3/2 unit as a T unit, a R2R3SiO2/2 unit as a D unit, and a R4R5R6SiOw2 unit as a M unit, R1 to R6 being aliphatic hydrocarbon or hydrogen in each unit, and a molar ratio of the T unit, the D unit, and the M unit among all structural units being T: 33.3 mol% to 71.4 mol%, D: 7.0 mol% to 42.9 mol%, and M: 11.1 mol% to 42.9 mol%. See pages 3-5 and 7 of the translation.

Regarding claim 8, Fujie et al discloses wherein the molar ratio of the T unit, the D unit, and the M unit among all structural units of the organopolysiloxane is T: 40 mol% to 62.9 mol%, D: 17.8 mol% to 34.3 mol%, and M: 15.0 mol% to 34.3 mol%. See pages 3-5 and 7 of the translation.

Regarding claim 9, Fujie et al discloses wherein the D unit or the M unit among all structural units of the organopolysiloxane contains an addition-curing reaction group as an atom group reacting in addition-curing reaction. See pages 3-5 and 7 of the translation.

Regarding claim 10, Fujie et al discloses wherein the D unit or the M unit includes a first type in which a vinyl group as the addition-curing reaction group is bound directly to a silicon atom, and a second type in which a hydrogen atom reacting with the vinyl group is bound directly to a silicon element, and a blending ratio of the first type and the second type as First Type: Second Type is 1:1. See pages 3-5 and 7 of the translation.

Regarding claim 11, Fujie et al discloses wherein any of R1 to R6 other than the vinyl group and the hydrogen atom is a methyl group bound directly to a silicon atom. See pages 3-5 and 7 of the translation.

Regarding claim 12, Fujie et al discloses a hollow particle; and a nanoparticle, wherein a sum of a proportion of the hollow particle and a proportion of the nanoparticle in a total amount of the addition-curing silicone resin, the hollow particle, and the nanoparticle is equal to or greater than 37% by volume and equal to or smaller than 82% by volume. See pages 3-5 and 7 of the translation.

Regarding claim 13, Fujie et al discloses wherein a thickness of the heat-shielding film is equal to or greater than 20 pm and equal to or smaller than 150 pm. See pages 3-5 and 7 of the translation.

Regarding claim 14, Fujie et al discloses wherein a median diameter of the hollow particle is 30 pm or less. See pages 3-5 and 7 of the translation.

Regarding claim 15, Fujie et al discloses wherein a porosity of the hollow particle is equal to or greater than 60% by volume, and is further equal to or greater than 70% by volume. See pages 3-5 and 7 of the translation.

Regarding claim 16, Fujie et al discloses wherein the proportion of the hollow particle in the total amount of the addition-curing silicone resin, the hollow particle, and the nanoparticle is equal to or greater than 30% by volume and equal to or smaller than 60% by volume, and further equal to or greater than 40% by volume and equal to or smaller than 55% by volume. See pages 3-5 and 7 of the translation.

Regarding claim 17, Fujie et al discloses wherein the addition-curing silicone resin further contains toluene as a solvent and is used as a resin solution. See pages 3-5 and 7 of the translation.

Regarding claim 18, Fujie et al discloses wherein the proportion of toluene in the resin solution is equal to or greater than 30% by volume and equal to or smaller than 70% by volume. See pages 3-5 and 7 of the translation.

Regarding claim 19, Fujie et al discloses a heat shielding method for reducing or preventing heat dissipation from a combustion chamber of an engine to the outside by means of the heat-shielding film of claim 7. See pages 3-5 and 7 of the translation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747